Citation Nr: 0426985	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to May 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in May 2004.  

The Board notes that in a statement in support of claim (VA 
Form 21-4138), the veteran waived RO consideration of 
additional evidence and records submitted at this personal 
hearing.  The veteran also withdrew his appeal for increased 
ratings for his service-connected neck and headache 
disabilities.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  




REMAND

The veteran is seeking service connection for PTSD based on 
his experiences during his period of active duty in the 
Republic of Vietnam.  

The veteran's DD Form 214 reflects that the veteran received 
the National Defense Service Medal.  The veteran testified 
that he served as an aircraft refueler on an aircraft 
carrier, the USS America (CV66).  

Based on a review of the record, there is VA medical evidence 
of a current diagnosis of PTSD.  

Where the veteran engaged in combat with the enemy, the 
stressor will generally be conceded.  However, since the 
evidence does not support a finding that the veteran engaged 
in combat with the enemy, verification of his reported 
stressors is required.  38 C.F.R. § 3.304(f)(1).  

The veteran has testified that he was almost blown off deck 
from an exhaust blast from a jet.  He reported he was taken 
to sickbay were he was x-rayed.  The veteran noted that he 
spent 5 days of bed rest following his fall.  After this 
incident, the veteran could no longer perform his duties on 
the flight deck due to his fear of falling.  His service 
evaluations were lowered, and he was taken off the flight 
deck and placed on light duty in compartment cleaning.  

Another claimed stressor occurred during the spring of 1974 
and involved the rescue of a pilot whose plane crashed and 
caught fire.  

The veteran produced the ship's logs that document operations 
in the Ionian Sea.  These noted a March 8, 1974 plane crash 
in the sea and a rescue by a helicopter.  The logs detailed 
an April 8 compartment fire.  

The Board notes that evidentiary development has been 
incomplete due to unsuccessful attempts to obtain supporting 
information from the veteran about his stressors.  Thus, 
further development of this issue is required in order to 
fairly decide the veteran's claim.  

There are outstanding VA psychiatric treatment and/or 
counseling records.  In the hearing testimony, the veteran 
reported ongoing treatment for PTSD since 2001.  

The file contains outpatient treatment records dated from 
April 1994 to February 2003, but no records of recent 
treatment have been associated with the veteran's claims 
file.  VA is required to seek all relevant treatment records.  
38 U.S.C.A. § 5103A (West 2002).  

After that development is completed, the RO should then 
schedule the veteran for the appropriate VA examination in 
order to ascertain if there is a link between any current 
acquired psychiatric disability and the claimed events in 
service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain any medical treatment records 
for the service-connected PTSD from VA 
for the period from November 1999 to the 
present.  

2.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him provide specific information about 
the claimed stressor events in service.  

3.  If the veteran responds, the RO 
should the refer his statement to the 
United States Armed Services Center for 
Unit Records Research (CURR) in order to 
attempt to verify the claimed events.  
The RO should provide CURR with copies of 
any personnel records obtained showing 
service dates, duties and units of 
assignment.  CURR should be asked to 
provide any available information, to 
include muster rolls, deck logs and ship 
histories that might corroborate the 
veteran's alleged in-service stressors 
aboard the USS America CV66.  Provide 
CURR with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  The veteran's 
stressor statement and transcript of 
hearing testimony should be included in 
this inquiry for the purpose of 
verification.  


3.  Then the veteran should be afforded a 
VA examination in order to determine the 
nature and likely etiology of the claimed 
acquired psychiatric disorder, to include 
PTSD.  All indicated testing should be 
performed in this regard.  The claims 
folder should be made available to the 
examiner in connection with his 
evaluation.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from an acquired psychiatric 
disability due to disease or injury in 
service.  If PTSD is diagnosed, then the 
examiner should identify any specific 
stressor that supports the diagnosis.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims.  If any benefit sought continues 
to be denied, the RO should issue a 
Supplemental Statement of the Case to the 
appellant and his representative, if any, 
and afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




